Title: To Thomas Jefferson from Richard Napier, 20 April 1804
From: Napier, Richard
To: Jefferson, Thomas


          
            Honourable Sir
            Dickson County (State Tennessee) April 20th 1804
          
          The happiness I have had in a former Acquaintance with you will I hope be a Sufficient Apology as well as a Justification on my part for the Liberty I have taken in troubling you with those few lines
          You will think it less presumptuous when you take into View the Remote Situation in which I am placd. and the Difficulties we labour under in Acquiring the Necessary Information Relative to publick Affairs
          It has now been Almost Nineteen years Since I left the State of Virginia during which period I have with assiduity Explored Different Countries and Climes within the Limits of the United States at length have Settled in that Tract of Country Calld Cumberland within the State of Tennessee—With which I am well pleasd. and have been fortunate Enough to Acquire a Sufficient Body of Fertile Lands to Settle all my Children Comfortably. But I feel much at a loss for the want of that Agreeable Society which my native Country so Copiously Abounded in—yet I Still have the pleasure of a Communication at times with my Connections the Claiborne family whose private Characters as well as political you no doubt are Acquainted With
          I shall now Address you on the Object of my present Communication … permit me Sir to have the Singular favour of you to honour me with a line Stating the Existance (if any Such thing there be) of the Mountain of Salt in that new Acquision of Territory which you have with Immortal Honour to yourself as well as Inesteemable Benefits to greater part of the Citizens who has the Honour to be Governed by your Wisdom in Executive Authority Added a New Emporum to the Sons of Liberty to possess … At the Same time does Such a phenonema Exist I shall ever feel myself under the greatest Obligations would you be so good in Condescention as to let me know where it is Situated the Nature and Various Concomitant Circumstances Relative thereunto … Your Compliance with the same Shall Sir ever be Rememberd. and Gratefully Acknowledgd by your Cordial friend and
          Most Obt Hb St
          
            Richard Napier
          
        